*394
By the Court.

Benning, J.,
delivering the opinion.
Was the court below right in excluding the letterfrom the jury ? We think so.
It is not insisted by the plaintiffs’ counsel that this letter could make the writers of it liable for any amount whatever of goods that might be sold to Turner by the persons for whom it was intended. But where are we to draw the line? There is nothing in the letter to tell us; and if we go outside of the letter, we go into the region of mere speculation, where, on the same facts, one judge, one jury, would put the line here, another there. A representation of this sort, in order to give an action against the person making it, ought to carry within itself something to indicate, with reasonable certainty, the amount for which it is intended to say, that the person in whose favor the representation is made, may be credited. How much does the representation mean to say that the man will be good for ? The repi’esentation ought to have, on its face, something from which an answer to this question may, with reasonable certainty, be drawn.
In Pasley vs. Freeman (3 Term R.) the representation said, that the man would be good for sixteen bags of cochineal. In Slade vs. Little, (20 Ga., 371,) this court acted on this view. There is nothing to the contrary of this view in the judgment in Bennet vs. Terrel. There the judgment was an affirmance of the judgment of the court below; and that was a judgment, in effect, that, unless the representation was fraudulent it was not actionable.
We think, then, that the court was right in excluding this letter.
I will repeat for myself, that I have seen nothing to change my opinion of Pasley vs. Ereeman. On the contrary, every day more and more convinces me that that case, and all similar eases, are mere evasions of the statute of frauds; and so, doubtless, thought the British parlia*395ment, for they soon provided for such cases a statute similar to the statute of frauds. See Savage vs. Jackson (19 Ga., 305,) for my opinion on the question.
Judgment affirmed.